 



Exhibit 10.2
RESTRICTED SHARE AWARD AGREEMENT
PURSUANT TO THE VECTOR GROUP LTD.
AMENDED AND RESTATED 1999 LONG-TERM INCENTIVE PLAN
          THIS RESTRICTED SHARE AWARD AGREEMENT, effective as of November 11,
2005, by and between Vector Group Ltd., a Delaware corporation (the “Company”),
and Ronald J. Bernstein (the “Executive”).
WITNESSETH:
          A. WHEREAS, the Executive serves as President and Chief Executive
Officer of Liggett Vector Brands Inc. and Liggett Group Inc., indirect
wholly-owned subsidiaries of the Company, pursuant to an employment agreement
dated as of November 11, 2005 (the “Employment Agreement”); and
          B. WHEREAS, the Company is desirous of providing an incentive to the
Executive to reward his performance by awarding him a proprietary interest in
the Company through ownership of an equity interest therein, which interest
shall be subject to the restrictions on vesting and transferability hereinafter
set forth;
          NOW, THEREFORE, in consideration of the mutual covenants set forth
herein, the Company and the Executive hereby agree as follows:
     1. Share Award.
          Subject to the terms and conditions of this Agreement, the Company
hereby grants to the Executive 50,000 shares (collectively, the “Award Shares”)
of its Common Stock, $.10 par value per share (the “Common Stock”), pursuant to
the Company’s Amended and Restated 1999 Long-Term Incentive Plan as in effect
and amended from time to time (the “Plan”). Except to the extent otherwise
provided herein, the Award Shares shall vest in the Executive to the extent

 



--------------------------------------------------------------------------------



 




of a block of 12,500 shares on November 1, 2006 and an additional block of
12,500 shares shall so vest on each of the three succeeding one-year
anniversaries thereof through and including November 1, 2009, provided Executive
is then employed under the Employment Agreement on each applicable vesting date.
     2. Issuance; Transfer Restrictions.
          Certificates for the Award Shares shall be issued in the name of the
Executive as soon as practicable after the date hereof, provided the Executive
has (i) executed appropriate blank stock powers and any other documents which
the Company may reasonably require and (ii) delivered to the Company a check for
$5,000, representing the par value of the Award Shares. The certificates for the
unvested Award Shares shall be deposited, together with the stock powers, or
other documents required by the Company, with the Company. Except to the extent
provided in Section 7 hereof or as otherwise provided by the terms of this
Agreement, upon deposit of such unvested Award Shares with the Company, the
Executive shall have all of the rights of a shareholder with respect to such
shares, including the right to vote the shares and to receive all dividends or
other distributions, if any, paid or made with respect to such shares. Upon
vesting of any portion of the Award Shares, the Company shall cause a stock
certificate for such shares to be delivered to the Executive. No interest in
this Agreement or in any portion of the Award Shares may be sold, transferred,
assigned, pledged, encumbered or otherwise alienated or hypothecated, nor shall
certificates for any Award Shares be delivered to the Executive, except to the
extent of any portion of the Award Shares that has vested in the Executive in
accordance with the terms hereof.
     3. Certificates Legended.
          In addition to any legend required by Section 8.1 of the Plan, the
Executive acknowledges that certificates for the Award Shares shall bear a
legend to the following effect:
“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933.
THEY MAY NOT BE OFFERED OR SOLD IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT AS TO THE SECURITIES UNDER SUCH ACT, AN AVAILABLE EXEMPTION FROM
REGISTRATION UNDER SUCH ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE
CORPORATION THAT SUCH REGISTRATION IS NOT REQUIRED.”

2



--------------------------------------------------------------------------------



 



          The Company shall enter in its records a notation of the foregoing
legend and of the restrictions on transfer provided therein.
     4. Termination of Employment.
          Except to the extent provided in Section 5 hereof, in the event the
Executive’s employment with the Company or one of its subsidiaries is terminated
for any reason, any remaining balance of the Award Shares not theretofore vested
shall be forfeited by the Executive and transferred back to the Company, without
payment of any consideration by the Company and the Executive shall have no
further rights under this Agreement.
     5. Vesting.
          In the event of (i) the death or Disability of the Executive or
(ii) the occurrence of a Change of Control of the Company, any remaining balance
of the Award Shares not theretofore vested in the Executive, in accordance with
Section 1 hereof, shall vest immediately in the Executive.
          For purposes of this Agreement, a “Change of Control” shall occur if
or upon the occurrence of:
     (i) Any “Person” (as the term person is used for purposes of Section 13(d)
or 14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) acquires “Beneficial Ownership” (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of any securities of the Company which
generally entitles the holder thereof to vote for the election of directors of
the Company (the “Voting Securities”), which, when added to the Voting
Securities then “Beneficially Owned” by such person, would result in such Person
“Beneficially Owning” forty percent (40%) or more of the combined voting power
of the Company’s then outstanding Voting Securities; provided, however, that for

3



--------------------------------------------------------------------------------



 



purposes of this paragraph (i), a Person shall not be deemed to have made an
acquisition of Voting Securities if such Person: (a) acquires Voting Securities
as a result of a stock split, stock dividend or other corporate restructuring in
which all stockholders of the class of such Voting Securities are treated on a
pro rata basis; (b) acquires the Voting Securities directly from the Company;
(c) becomes the Beneficial Owner of more than the permitted percentage of Voting
Securities solely as a result of the acquisition of Voting Securities by the
Company which, by reducing the number of Voting Securities outstanding,
increases the proportional number of shares Beneficially Owned by such Person;
(d) is the Company or any corporation or other Person of which a majority of its
voting power or its equity securities or equity interest is owned directly or
indirectly by the Company (a “Controlled Entity”); or (e) acquires Voting
Securities in connection with a “Non-Control Transaction” (as defined in
paragraph (iii) below); or
     (ii) The individuals who, as of November 1, 2005, are members of the Board
(the “Incumbent Board”) cease for any reason to constitute at least two-thirds
of the Incumbent Board; provided, however, that if either the election of any
new director or the nomination for election of any new director was approved by
a vote of more than two-thirds of the Incumbent Board, such new director shall
be considered as a member of the Incumbent Board; provided further, however,
that no individual shall be considered a member of the Incumbent Board if such
individual initially assumed office as a result of either an actual or
threatened “Election Contest” (as described in Rule 14a-11 promulgated under the
Exchange Act) or other actual or threatened solicitation of proxies or consents
by or on behalf of a Person other than the Board (a “Proxy Contest”), including
by reason of any agreement intended to avoid or settle any Election Contest or
Proxy Contest; or
     (iii) Shareholder approval of:
     (a) A merger, consolidation or reorganization involving the Company (a
“Business Combination”), unless

4



--------------------------------------------------------------------------------



 



     (1) the stockholders of the Company immediately before the Business
Combination, own, directly or indirectly immediately following the Business
Combination, at least fifty-one percent (51%) of the combined voting power of
the outstanding Voting Securities of the corporation resulting from the Business
Combination (the “Surviving Corporation”), and
     (2) the individuals who were members of the Incumbent Board immediately
prior to the execution of the agreement providing for the Business Combination
constitute at least a majority of the members of the Board of Directors of the
Surviving Corporation, and
     (3) no Person (other than the Company or any Controlled Entity, a trustee
or other fiduciary holding securities under one or more employee benefit plans
or arrangements (or any trust forming a part thereof) maintained by the Company,
the Surviving Corporation or any Controlled Entity, or any Person who,
immediately prior to the Business Combination, had Beneficial Ownership of forty
percent (40%) or more of the then outstanding Voting Securities) has Beneficial
Ownership of forty percent (40%) or more of the combined voting power of the
Surviving Corporation’s then outstanding voting securities (a transaction
described in this subparagraph (a) shall be referred to as a “Non-Control
Transaction”);
     (b) A complete liquidation or dissolution of the Company; or
     (c) The sale or other disposition of all or substantially all of the assets
of the Company to any Person (other than a transfer to a Controlled Entity).
          Notwithstanding the foregoing, (x) a Change in Control shall not be
deemed to occur solely because forty percent (40%) or more of the then
outstanding Voting Securities is Beneficially Owned by (A) a trustee or other
fiduciary holding securities under one or more employee benefit plans or
arrangements (or any trust forming a part thereof) maintained by the Company or
any Controlled Entity or (B) any corporation which, immediately prior to its

5



--------------------------------------------------------------------------------



 




acquisition of such interest, is owned directly or indirectly by the
stockholders of the Company in the same proportion as their ownership of stock
in the Company immediately prior to such acquisition; and (y) a Change of
Control shall not be deemed to occur by reason of any acquisition, directly or
indirectly, of Voting Securities by Bennett S. LeBow or his immediate family or
any “Person” or group under Section 13(d)(3) of the Exchange Act that is
controlled by Bennett S. LeBow or his immediate family, any beneficiary of the
estate of Bennett S. LeBow or his immediate family or any trust or partnership
controlled by any of the foregoing.
     6. Adjustment of Award Shares.
          In the event of any change in the outstanding shares of the same class
of shares of the Company as the Award Shares by reason of a stock dividend,
recapitalization, merger, consolidation, split-up, subdivision, contribution or
exchange of shares, or the like, the aggregate number and kind of Award Shares
shall be proportionately adjusted by the Company.
     7. Dividend Payments.
          With respect to any unvested portion of the Award Shares, the
Executive shall be entitled to receive a payment equal to the amount that would
otherwise have been paid on or after the date hereof as dividends or other
distributions on the Award Shares had such unvested portion been vested in the
Executive as of the record date for such dividend or other distribution,
provided such payment shall only be made to the Executive at the time of vesting
of the unvested portion of the Award Shares on which such dividend or other
distribution was paid.
     8. Limitations.
          Nothing in this Agreement shall be construed to provide the Executive
any rights whatsoever with respect to the Award Shares except as specifically
provided herein, or constitute evidence of any agreement or understanding,
express or implied, that the Company or one of its subsidiaries shall continue
to employ the Executive other than as provided in the Employment Agreement.

6



--------------------------------------------------------------------------------



 



     9. Investment Intent.
          The Executive is acquiring the Award Shares solely for his own account
for investment and not with a view to or for sale in connection with any
distribution of the Award Shares or any portion thereof and not with any present
intention of selling, offering to sell or otherwise disposing of or distributing
the Award Shares or any portion thereof in any transaction other than a
transaction registered under or exempt from registration under the Securities
Act of 1933, as amended. The Executive further represents that the entire legal
and beneficial interest of the Award Shares shall be held (subject to the terms
hereof) for the Executive’s account only and neither in whole or in part for any
other person.
     10. Tax Withholding.
          The Company may, in its discretion, require the Executive to pay to
the Company, at the time any portion of the Award Shares vests in the Executive
or any amounts are paid under Section 7, an amount that the Company deems
necessary to satisfy the obligations of the Company or one of its subsidiaries
to withhold federal, state or local income or other taxes incurred by reason
thereof.
     11. Incorporation by Reference; Plan Document Receipt.
          This Agreement is subject in all respects to the terms and provisions
of the Plan (including, without limitation, any amendments thereto adopted at
any time and from time to time unless such amendments are expressly intended not
to apply to the award provided hereunder), all of which terms and provisions are
made a part of and incorporated in this Agreement as if they were expressly set
forth herein. Any capitalized term not defined in this Agreement shall have the
same meaning as is ascribed thereto in the Plan. The Executive hereby
acknowledges receipt of a true copy of the Plan and that the Executive has read
the Plan carefully and fully understands its content. In the event of a conflict
between the terms of this Agreement and the terms of the Plan, the terms of the
Plan shall control.

7



--------------------------------------------------------------------------------



 



     12. Miscellaneous.
          a. The parties agree to execute such further instruments and to take
such further action as may reasonably be necessary to carry out the intent of
this Agreement.
          b. All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given if delivered by
hand or overnight delivery service or mailed within the continental United
States by first class, certified mail, return receipt requested, to the
applicable party and addressed as follows:
if to the Company:
Vector Group Ltd.
100 S.E. Second Street, 32nd Floor
Miami, Florida 33131
Attn: Marc N. Bell
Vice President and General
Counsel
if to the Executive:
Ronald J. Bernstein
Liggett Vector Brands Inc.
One Park Drive
Research Triangle Park, NC 27709
Addresses may be changed by notice in writing signed by the addressee.
          c. This Agreement shall not entitle the Executive to any preemptive
rights to subscribe to any securities of any kind hereinafter issued by the
Company.
          d. This Agreement shall inure to the benefit of the successors and
assigns of the Company and, subject to the restrictions on the Executive herein
set forth, be binding upon and inure to the benefit of the Executive, his heirs,
executors, administrators, successors and assigns.
          e. This Agreement contains the entire agreement between the parties
hereto with respect to the subject matter contained herein, and supersedes all
prior agreements or prior

8



--------------------------------------------------------------------------------



 




understandings, whether written or oral, between the parties relating to such
subject matter. The Board or the Committee shall have the right, in its sole
discretion, to modify or amend this Agreement from time to time in accordance
with and as provided in the Plan; provided, however, that no such modification
or amendment shall materially adversely affect the rights of the Executive under
this Agreement without the consent of the Executive. The Company shall give
notice to the Executive of any such modification or amendment of this Agreement
as soon as practicable after the adoption thereof. This Agreement may also be
modified or amended by a writing signed by both the Company and the Executive.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first above written.

            VECTOR GROUP LTD.
      By:   /s/ Richard J. Lampen         Richard J. Lampen        Executive
Vice President              /s/ Ronald J. Bernstein       Ronald J. Bernstein   
       

9